John E. Jennings, Chief Judge, dissenting. I would affirm. In my view this case is governed by the supreme court’s decision in Reel v. State, 288 Ark. 189, 702 S.W.2d 809 (1986). The appellant in Reel was charged with murder and he called as a witness his employer who testified that he had always regarded the appellant as a truthful and honest employee. On cross-examination the trial judge permitted the prosecutor to question the witness with respect' to an earlier misdemeanor conviction of the appellant. The rule the court stated in Reel is: if the accused has presented a witness to testify as to his good character, cross-examination may inquire “into relevant specific instances of conduct.” The reason for the rule is set forth in the quotation from Reel in the majority opinion. The issue is whether the appellant had opened the door to this line of questioning. In the case at bar the essence of the witness’s testimony on direct is that the appellant was not a drug user. His knowledge, or lack of knowledge, about the appellant’s prior drug conviction therefore, under Reel, becomes relevant. Finally, once the door is opened by the appellant’s own witness on direct, I do not think that it can then be “closed” by the witness’s subsequent statements on cross-examination. For the reasons stated I respectfully dissent. I am authorized to state that Judge Pittman joins.